Citation Nr: 1747390	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-18 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine status post foraminotomy.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a July 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.

At his July 2016 hearing the Veteran raised the issue of entitlement to service connection for right upper and lower extremity radiculopathy, to include secondary to service connected disorders.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Degenerative Disc Disease

The December 2010, January 2013, and September 2015 VA examinations are inadequate to evaluate the nature and severity of the appellant's cervical degenerative disc disease.  The January 2013 examiner did not attempt to address the impact of any flare up in terms of loss of additional motion during a flare up at all.  The December 2010 and September 2015 VA examiners did not address the impact of any flare up in terms of the loss of additional motion during a flare up because the appellant was not able to replicate a flare up on examination.  

Significantly, however, in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the United States Court of Appeals for Veterans Claims held that when a Veteran reports flare-ups examiners must estimate the functional loss that would occur during flare-ups.  Additionally, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  As these examinations fail to address these matters further development is required.

Further, at the July 2016 hearing, the appellant indicated that his cervical degenerative disc disease has worsened since his last VA examination, which occurred in September 2015.  The Board finds that a more recent examination would allow it to evaluate the current severity of his cervical disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Total Disability Rating based on Individual Unemployability

The issue of entitlement to a total disability rating based on individual unemployability must be remanded with the issue of an increased rating for cervical degenerative disc disease because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the appellant reported in the July 2016 hearing that a private medical provider may have opined whether he is unemployable.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private and/or VA treatment records pertaining to the Veteran's service-connected disabilities, particularly those pertaining to his cervical degenerative disc disease.  If the RO cannot locate any government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the nature and severity of his cervical degenerative disc disease.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand. A complete rationale for any opinions must be provided. All indicated tests must be performed.

The examiner must address the severity, frequency, and duration of any flare-ups, name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

4.  After completion of the foregoing and any additional development needed, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

